JUSTICE COATS,
dissenting.
123 For the reasons offered in my separate opinion in Allen v. People, 2013 CO 44, 807 P.3d 1102, also released today, I disagree with the majority's interpretation of the "established or promoted" language of section 18-3-414.5(1)(a)(III), C.R.S. (2012), and in addition, I disagree with its decision to remand for further consideration by the sentencing court. The record (such as it is) of this plea of guilty, without factual basis, to a class 5 felony attempt to commit sexual assault on a child, reflects only that the incident from which the charges arose involved touching the vaginal area of the five-year-old daughter of the defendant's girlfriend while washing her in a bathtub. Although the contact clearly occurred as the result of, or was facilitated by, the defendant's two and one-half year, step-parent-like relationship with the victim, nothing in the record (including a prior sexual assault conviction) suggested that he at any time sought to cultivate a relationship with her for the purpose of sexual victimization; and given the timing and cireumstances of the offense, such a suggestion would not appear to be serious.
124 Although I also disagree with the intermediate appellate court's distinction between "established" and "promoted," I believe both that the sentencing court's finding of the requirements of subparagraph (III) was clearly erroneous and that a remand is unnecessary. - Because I would simply affirm the judgment of the court of appeals on other grounds, I respectfully dissent.